FILED
                                                                     IN THE OFFICE OF THE
                                                                  CLERK OF SUPREME COURT
                                                                        JANUARY 12, 2021
                                                                   STATE OF NORTH DAKOTA


                 IN THE SUPREME COURT
                 STATE OF NORTH DAKOTA

                                 2021 ND 8

Laron Young,                                          Plaintiff and Appellant
     v.
Burleigh Morton Detention Center,                    Defendant and Appellee
     and
Reliance Telephone Systems,                                       Defendant



                               No. 20200153

Appeal from the District Court of Burleigh County, South Central Judicial
District, the Honorable David E. Reich, Judge.

AFFIRMED.

Opinion of the Court by McEvers, Justice.

Laron Young, Devils Lake, ND, plaintiff and appellant; submitted on brief.

Lawrence E. King and Alyssa L. Lovas, Bismarck, ND, for defendant and
appellee; submitted on brief.
              Young v. Burleigh Morton Detention Center
                             No. 20200153

McEvers, Justice.

[¶1] Laron Young appeals from a summary judgment in favor of Burleigh
Morton Detention Center (“BMDC”). He argues BMDC violated his Sixth
Amendment right to legal counsel. He also argues BMDC’s policy concerning
inmate telephone calls violates N.D.C.C. § 12-44.1-14, which provides rights
for inmates. We affirm.

                                       I

[¶2] Young was an inmate at BMDC. Reliance Telephone of Grand Forks,
Inc. (“Reliance”) contracts with BMDC to operate its inmate telephone system.
Every call that is not listed as “private” within the Reliance system is
automatically recorded. It is undisputed that the telephone number for
Young’s attorney was not on the list of private numbers and various calls
between himself and his attorney were recorded.

[¶3] Young sued BMDC and Reliance arguing his Sixth Amendment right to
counsel was violated and that BMDC had not complied with N.D.C.C. § 12-
44.1-14(1), which requires correctional facilities to ensure inmates have
confidential access to their attorneys. The district court dismissed the claims
against Reliance for lack of jurisdiction. The court granted summary judgment
in favor of BMDC concluding Young had not alleged facts to support a finding
that he was prejudiced by the recordings and therefore his right to counsel was
not violated. The court also concluded Young had not alleged facts to support
a finding that BMDC violated N.D.C.C. § 12-44.1-14(1).

                                      II

[¶4] Our standard for reviewing appeals from a summary judgment is well
established:

      Summary judgment is a procedural device for the prompt
      resolution of a controversy on the merits without a trial if there
      are no genuine issues of material fact or inferences that can

                                      1
      reasonably be drawn from undisputed facts, or if the only issues to
      be resolved are questions of law. A party moving for summary
      judgment has the burden of showing there are no genuine issues
      of material fact and the moving party is entitled to judgment as a
      matter of law. In determining whether summary judgment was
      appropriately granted, we must view the evidence in the light most
      favorable to the party opposing the motion, and that party will be
      given the benefit of all favorable inferences which can reasonably
      be drawn from the record. On appeal, this Court decides whether
      the information available to the district court precluded the
      existence of a genuine issue of material fact and entitled the
      moving party to judgment as a matter of law. Whether the district
      court properly granted summary judgment is a question of law
      which we review de novo on the entire record.

Golden v. SM Energy Co., 2013 ND 17, ¶ 7, 826 N.W.2d 610 (quoting Hamilton
v. Woll, 2012 ND 238, ¶ 9, 823 N.W.2d 754).


                                       A

[¶5] Young argues BMDC violated his constitutional right to counsel when
Reliance recorded and retained telephone calls between himself and his
attorney.

[¶6] Defendants in criminal proceedings are guaranteed the right to counsel
by the Sixth Amendment to the United States Constitution and N.D. Const.
art. I, § 12. State v. Dvorak, 2000 ND 6, ¶ 9, 604 N.W.2d 445. “[T]he prosecutor
and police have an affirmative obligation not to act in a manner that
circumvents and thereby dilutes the protection afforded by the right to
counsel.” Ellis v. State, 2003 ND 72, ¶ 8, 660 N.W.2d 603 (quoting Maine v.
Moulton, 474 U.S. 159, 171 (1985)). Inherent in the right to counsel is the
privacy of attorney-client communications. State v. Clark, 1997 ND 199, ¶ 14,
570 N.W.2d 195.

[¶7] We addressed the issue of a correctional facility monitoring an inmate’s
telephone conversations with his attorney in Clark, 1997 ND 199. Clark was
in custody awaiting trial on murder charges. Id. at ¶ 2. A correctional officer


                                       2
monitored a telephone call between Clark and his attorney. Id. at ¶ 12. Clark
moved for sanctions, including suppression of evidence, attorney fees, and
dismissal of the case. Id. at ¶ 13. The district court denied his motion finding,
among other things, that there was no evidence that the monitoring of the call
revealed a defense strategy and there was no likelihood it provided an
advantage to the State. Id. We affirmed explaining:

      “[P]ost-arrest actions that interfere with the right to counsel do not
      per se violate the Sixth Amendment. Weatherford v. Bursey, 429
      U.S. 545 (1997). Only where the actions produce, directly or
      indirectly, evidence offered against defendant at trial has there
      been a deprivation of the right to counsel.” United States v.
      Shapiro, 669 F.2d 593, 598 (9th Cir. 1982).

Clark, at ¶ 14. In Ellis, we reiterated that “a Sixth Amendment violation
occurs only if the government knowingly intrudes into the attorney-client
relationship, and the intrusion demonstrably prejudices the defendant, or
creates a substantial threat of prejudice.” 2003 ND 72, ¶ 16.

[¶8] Young’s complaint alleges BMDC violated his Sixth Amendment right to
counsel “by illegally recording and warehousing [his] attorney-client phone
calls.” BMDC moved for summary judgment arguing there was no evidence or
claim the government listened to the recordings or used them against Young.
Young responded with a cross-motion for summary judgment asserting: “I have
over 72 hours of recorded attorney-client phone calls that the Defendant
recorded and stored. The pure existence of the calls remove any issues of
material fact.” The district court granted BMDC summary judgment holding
Young had not identified any facts that could establish he was prejudiced by
the recordings.

[¶9] The record supports the district court’s decision. As the court noted,
Young did not identify any criminal charges he was facing, what specific
recordings were used to his detriment, the outcome of any criminal proceeding,
or how the recordings may have been used to the government’s advantage. On
appeal, Young implies a prosecutor listened to the recordings by claiming his
attorney “informed me of a unnerving conversation with the U.S. Attorney


                                        3
where she mentioned a portion of the defense strategy that me and him were
discussing.” There is nothing in the record to support this vague factual
allegation; we therefore will not consider it. See Oien v. Oien, 2005 ND 205, ¶
11, 706 N.W.2d 81 (“we will not consider evidence presented for the first time
on appeal”). To the extent relief may be available for Young’s claim, he has not
alleged facts to support a finding that BMDC knowingly intruded into the
communications he had with his attorney or that prejudice or a substantial
threat of prejudice exists. We conclude the district court did not err when it
granted BMDC summary judgment on Young’s Sixth Amendment claim.

                                        B

[¶10] Young asserts BMDC violated N.D.C.C. § 12-44.1-14(1) by requiring
inmates to provide their attorneys’ telephone information to correctional
facility staff for confidentiality and by recording calls he made to his attorney.

[¶11] Section 12-44.1-14(1), N.D.C.C., states:

      Subject to reasonable safety, security, discipline, and correctional
      facility administration requirements, the administrator of each
      correctional facility shall:
             1.   Ensure inmates have confidential access to attorneys
                  and their authorized representatives.

[¶12] It is undisputed that BMDC generally does not obtain telephone
numbers for inmates’ attorneys. BMDC relies on inmates or their attorneys to
register the numbers as private numbers not to be recorded. Young argues
this policy does not comply with N.D.C.C. § 12-44.1-14(1), which he claims
places the “onus of ensuring that an inmate[’]s attorney calls were not
monitored or recorded, as well as the duty to obtain and verify an inmate[’]s
attorney, onto the administrator of each correctional facility not the inmates
themselves.”

[¶13] We do not agree. Allowing inmates to register their attorneys’ numbers
as private complies with the statutory requirement that inmates have
confidential access to their attorneys. The plain language of the statute does
not require correctional facilities to affirmatively identify an inmate’s


                                        4
attorney’s telephone number as Young suggests. Rather, by its own language,
N.D.C.C. § 12-44.1-14 is “subject to reasonable . . . correctional facility
administration requirements.” We conclude BMDC’s policy allowing inmates
or their attorneys to register attorney telephone numbers as confidential
numbers not to be monitored does not constitute a violation of N.D.C.C. § 12-
44.1-14(1).

[¶14] Young also asserts BMDC violated a state correctional facility standard.
Under N.D.C.C. § 12-44.1-24, the North Dakota Department of Corrections and
Rehabilitation must provide rules for the care and treatment of inmates and
make those rules available to inmates. Young argues BMDC violated one of
these rules by recording the telephone calls with his attorney. Young
misconstrues that rule—which is titled Standard 84 in the North Dakota
Correctional Facility Standards—as a statutory “subpart.” The Standards are
not statutory provisions drafted by the legislature.            They are not
administrative rules subject to the requirements of the Administrative
Agencies Practice Act under N.D.C.C. ch. 28-32. With the exception of certain
activities of the division of adult services under N.D.C.C. ch. 54-23.4, the
Department is not considered an administrative agency under N.D.C.C. § 28-
32-01(2)(m). The rules are created by the Department and subject to revision
by the Department. Contravention of the Standards does not necessarily
constitute a statutory violation. Even assuming a specific Department of
Corrections and Rehabilitation standard was violated, Young’s arguments and
allegations do not establish a violation of N.D.C.C. § 12-44.1-14.

                                     III

[¶15] We affirm the summary judgment.

[¶16] Jon J. Jensen, C.J.
      Gerald W. VandeWalle
      Daniel J. Crothers
      Lisa Fair McEvers
      Jerod E. Tufte




                                      5